Order granting in part appellant’s motion for the examination before trial of the plaintiff, modified by providing that in addition plaintiff submit to examination before trial as to the matters and things set forth in items 1 and 2 of the notice of motion, viz.: (1) That the plaintiff purchased the mortgage set forth in the complaint for the sum of $2,500. (2) The facts and circumstances covering the plaintiff’s negotiations for the purchase of said mortgage and its purchase. As thus modified, the order is affirmed, with ten dollars costs and disbursements to appellant; examination to proceed on five days’ notice. No opinion. Hagarty, Carswell, Johnston, Adel and Taylor, JJ., concur.